DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent Application Publication 2010/0254705 A1 and Perkins et al.
Regarding Claim 1, Perkins discloses an optical demultiplexer, comprising:
a plurality of optical gate switches, each of which is configured to transmit, when being turned on, and to block, when being turned off, a multiplexed optical signal, the multiplexed optical signal being obtained by multiplexing optical signals of a plurality of wavelengths by time-division multiplexing or multiplexing optical signals of a plurality of wavelengths by wavelength-division multiplexing in addition to time-division multiplexing (Fig. 1B, gate switch OG’s, transmit when on and block when off; Fig’s. 3A-D, multiplex signal input; ¶ 19 input signals are time division multiplexed); and
a cyclic arrayed waveguide grating (CAWG) including a plurality of input ports and a plurality of output ports and configured to input the multiplexed optical signal transmitted through the plurality of optical gate switches from the plurality of input ports, demultiplex the input multiplexed optical signal for each wavelength, and cycle and output the demultiplexed optical signals from the plurality of output ports in a predetermined order (Fig. 1b, AWGs with input ports and output ports cycle the outputs as shown in Fig’s. 3A-D.)
Regarding Claim 2, Perkins discloses an optical separator, comprising:
a plurality of optical gate switches, each of which is configured to perform an on operation for transmitting an optical signal of a single wavelength in a time unit and an off operation for blocking an optical signal, the plurality of optical gate switches performing, when a multiplexed optical signal obtained by multiplexing optical signals of a plurality of wavelengths by time-division multiplexing is input, the on operation during a time slot of a predetermined time when the time-division multiplexing is performed, to separate an optical signal of a single wavelength stored in the time slot (Fig. 1B, gate switch OG’s, transmit when on and block when off; Fig’s. 3A-D, multiplex signal input; ¶ 19 input signals are time division multiplexed); and
a cAWG including a plurality of input ports and a plurality of output ports and configured to input the optical signal of the single wavelength transmitted through the plurality of optical gate switches from the plurality of input ports, and cycle and output the input optical signal of the single wavelength from the plurality of output ports in a predetermined order (Fig. 1b, AWGs with input ports and output ports cycle the outputs as shown in Fig’s. 3A-D.)
Allowable Subject Matter
Claim 8 is allowed.
Claims 3-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL G DOBSON whose telephone number is (571)272-9781. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 5712723078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIEL G DOBSON/Primary Examiner, Art Unit 2636                                                                                                                                                                                                        12/16/2022